                IN THE UNITED STATES DISTRICT COURT                   , : '..E<~ E~VE D
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION                          2021 MAY 2l.J A IQ: 52
                                                                   DEBRA P. hi~CHETT. CUt
UNITED STATES OF AMERICA,           )                            U.S. DiSTt~ICT COURT
                                    )                           MIOO]_E OISTRlCT t\LA
v.                                  ) Case No.: 2:21-cr-49-MHT-JTA-4
                                    )
GREGORY EARL CORKREN,               )
                                    )     UNOPPOSED
      Defendant.                    )

              MOTION TO FILE DOCUMENT UNDER SEAL

      Comes now the Defendant, Gregory Earl Corkren, and moves the Court to

enter an order allowing him to file under seal a document entitled "Motion to

Continue Sentencing", which motion is attached as Exhibit A. The United States

does not oppose this motion.


                                        ~~fv--
                                          Maxwell H. Pulliam
                                          Attorney for Defendant

OF COUNSEL:
MAXWELL H. PULLIAM, LLC
301 19th Street North    .
The Kress Building, Suite 519
Birmingham, AL 35206
(205) 314-0620
(205) 314-0621 (Fax)
max@mpulliam.com
                         CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2021, I served a true and correct copy of the
foregoing via U.S. Mail or electronic mail to:

      Hon. Jonathan S. Ross
      U.S. Attorney's Office
      131 Clayton Street
      Montgomery, AL 36104
      j onathan.ross@usdoj.gov



                                          ~/1--
                                             OFCOUNSEL
